Name: 2011/116/EU: Council Decision of 13 December 2010 on the signing, on behalf of the European Union, and the provisional application of the Protocol to the Partnership Agreement between the European Community and the Federated States of Micronesia on fishing in the Federated States of Micronesia
 Type: Decision
 Subject Matter: European construction;  economic policy;  international affairs;  environmental policy;  fisheries;  Asia and Oceania
 Date Published: 2011-02-25

 25.2.2011 EN Official Journal of the European Union L 52/1 COUNCIL DECISION of 13 December 2010 on the signing, on behalf of the European Union, and the provisional application of the Protocol to the Partnership Agreement between the European Community and the Federated States of Micronesia on fishing in the Federated States of Micronesia (2011/116/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43 in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 25 April 2006 the Council adopted Regulation (EC) No 805/2006 concerning the conclusion of the Partnership Agreement between the European Community and the Federated States of Micronesia on fishing in the Federates States of Micronesia (1) (hereinafter the Partnership Agreement). (2) A Protocol setting out the fishing opportunities and financial contribution provided for in the Partnership Agreement (hereinafter the previous Protocol) was attached to the Partnership Agreement. The previous Protocol expired on 25 February 2010. (3) The Union subsequently negotiated with the Federated States of Micronesia (hereinafter Micronesia) a new Protocol (hereinafter the Protocol) to the Partnership Agreement, providing EU vessels with fishing opportunities in the waters over which Micronesia has sovereignty or jurisdiction in respect of fisheries. (4) On conclusion of those negotiations, the Protocol was initialled on 7 May 2010. (5) According to Article 15 of the Protocol, it is to be applied provisionally from the date of its signing. (6) In order to guarantee a rapid resumption of fishing activities by EU vessels, it is essential that the Protocol be applied as quickly as possible taking into account that the previous Protocol has already expired. (7) The Protocol should be signed and should be applied on a provisional basis, pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Protocol setting out the fishing opportunities and financial contribution provided for in the Partnership Agreement between the European Community and Federated States of Micronesia on fishing in the Federated States of Micronesia (hereinafter the Protocol) is hereby approved on behalf of the Union, subject to the conclusion of said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union, subject to its conclusion. Article 3 The Protocol shall be applied on a provisional basis as from the date of its signature (2), in accordance with Article 15 thereof, pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 13 December 2010. For the Council The President K. PEETERS (1) OJ L 151, 6.6.2006, p. 1. (2) The date of the signature of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.